DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 9, 10, 11 of U.S. Patent No. 10,893,672. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 9, 10, and/or 11 of ‘672 clearly encompasses and anticipates the scope of claim 1 of the instant application. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rogers (US 2010/0115818).

Regarding claim 1, Rogers discloses a turkey tail assembly comprising: first and second elastic strips (71a, 71g) fastened together (via plate 77); and a turkey tail fan (42) extending at least partially between the first and second elastic strips (71a, 71g). (Figs. 6, 13)

Regarding claim 2, Rogers discloses wherein the turkey tail fan (42) is comprised of turkey tail feathers ([0037] wherein the fan cover may consist of individual natural feathers affixed to the fan); wherein each of the feathers has a respective quill ([0037] wherein the fan 

Regarding claim 5, Rogers discloses further comprising at least one plate (77), said first and second elastic strips (71a, 71g) being mounted to said at least one plate (77).

Regarding claim 6, Rogers discloses a turkey decoy comprising: a tail assembly support member (50); a tail assembly (41) including a plate (77), a first elastic strip (71a), a second elastic strip (71g), and a turkey tail fan (42); said plate (77) being pivotably mounted with respect to the support member (50, via spring 60 and pin 61); said first elastic strip (71a) being connected to the plate (77); said second elastic strip being fastened to the first elastic strip(71g, via plate element 77); and said turkey tail fan (42) extending at least partially between the first and second elastic strips (71a, 71g). (Figs. 6, 12-13)

Regarding claim 7, Rogers discloses at least one control line (44a, 44b, 45) mounted to the plate (77, via element 65); and wherein the tail assembly (41) and the control line (44a, 44b, 45) are configured such that the tail assembly (41) pivots relative to the tail assembly support member (50) from an unfanned lowered position (Fig. 11) to an upright fanned position (Fig. 9) when said at least one control line (44a, 44b, 45) is pulled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2010/0115818) in view of Primos (US 7784213).

Regarding claim 3, Rogers discloses the invention substantially as set forth above for claim 2, but does not expressly disclose a plurality of staples fastening the two elastic strips together; and wherein each of the quills extends between a respective two of the staples.
However, Primos discloses a similar turkey decoy (100) that has a turkey fan tail (120) with a plurality of turkey feathers (132) that are attached to a collapsible fan structure (140) and wherein the turkey tail fan (120) has secondary feathers (190) that may be attached to the collapsible fan (140) using glue, tape or any other suitable fastener (page 8, lines 4-13).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Rogers, by applying staples to the device, as taught by Primos, for the purpose of attaching the feathers securely to the device in order to provide a realistic decoy structure. As a note, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use staples, or any other known fastener to attached the quills, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2010/0115818) in view of Swisher (Bowhunting Blog, 3/2/2017).

Regarding claim 4, Rogers discloses the invention substantially as set forth above for claim 1, but fails to disclose the turkey tail fan including a pleated fabric.
However, Swisher discloses similar turkey decoys with a fan tail including a pleated fabric (page 2 Mojo Scoot-N-Shoot, the image discloses a pleated fabric fully opened to show the fan tail, page 4 Primos Chicken on a Stick, the image discloses another type of decoy with a pleated fan tail fully opened.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Rogers, by pleating the fan tail fabric, as taught by Swisher, for the purpose of providing realistic style cover during use and easy fold up when storing the decoy.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 2010/0115818) in view of Lane (US 2017/0114951).

Regarding claim 8, Rogers disclose wherein said at least one control line (44a, 44b, 45) includes a first control line and a second control line (44a, 44b); and wherein the turkey decoy is configured such that when the first and second control lines (44a, 44b) are each pulled an equal length, the turkey tail fan (42) is positioned in an upright fanned state(Fig. 9), but does not expressly disclose when the first and second control lines are then pulled an unequal length in relation to each other, the fanned tail assembly oscillates to one side or the other side of the tail support member in response to the unequal length pulling of the control lines.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Rogers, by providing the device with oscillation or movement, as taught by Lane, for the purpose of providing a realistic style decoy that can simulate the movement of live game.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/Examiner, Art Unit 3642                                                                                                                                                                                                        

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642